 Case 18-14611      Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41        Desc Main
                               Document     Page 1 of 10


                      UNITED STATES BANKRUPTCY COURT
                                  FOR THE
                        DISTRICT OF MASSACHUSETTS


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
CHRISTMAS OAKS DEVELOPMENT
AND MANAGEMENT, LLC,                                          Chapter 7
      Alleged Debtor                                          Case No. 18-14611-JNF

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                   MEMORANDUM


I. INTRODUCTION

      The matter before the Court is the Motion to Dismiss Involuntary Petition filed by

C. Peter R. Gossels, Esq., the Receiver of Christmas Oaks Development and Management,

LLC (“CODM”), who was appointed by the Massachusetts Trial Court, Middlesex

Superior Court Department. Through his Motion, the Receiver, purportedly on behalf of

the alleged debtor, CODM, seeks dismissal of the involuntary petition originally filed by

Sedona Realty Group, LLC (“Sedona”) and subsequently joined by Lancaster Oaks

Development, LLC (“Lancaster”) and Joseph M. Rizzari (“Rizzari”). See 11 U.S.C. §

303(c). Following the joinder of Lancaster and Rizarris, the Receiver t filed motions

seeking orders denying joinder by Lancaster, because it had been dissolved by the

Secretary of State for the Commonwealth of Massachusetts in June of 2016, and by

Rizzari, because he was the registered agent of Sedona and is not a creditor of the alleged

debtor. Robert Christmas and Susan Christmas (the “Christmases”), “as interested


                                            1
    Case 18-14611   Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41        Desc Main
                               Document     Page 2 of 10


parties” owning a combined 50% of the membership interests in CODM” also filed

objections to the joinder by Lancaster and Rizzari.

        The Court heard the Receiver’s Motion to Dismiss on March 5, 2019.1 Counsel to

Sedona, Lancaster, and Rizzari, as well as the Receiver, were present at the hearing.

Neither Rizzari, personally, nor Robert and Susan Christmas appeared at the hearing. At

the hearing, none of the interested parties requested an evidentiary hearing. Attorney

Michael Feinman represented Sedona, and Attorney Jeffrey P. Goldberg represented

Lancaster. Attorney Feinman, on behalf of Sedona, filed an objection to the Receiver’s

Motion to Dismiss, and he filed replies to the Receiver’s motions seeking to preclude

joinder on behalf of both Rizzari and Lancaster.

        The Court now finds and rules as follows based upon the submissions of the

parties and the representations of counsel at the hearing on March 5, 2019.

II. BACKGROUND

        Sedona filed the involuntary petition against CODM on December 12, 2018. Prior

to the commencement of the involuntary petition, it had commenced an action against

CODM and the Christmases in the Middlesex Superior Court in which Sedona was

represented by Attorney Jeffrey P. Goldberg. In the Verified Complaint filed in the



1 While the case law is not uniform, there is authority that a receiver is not a party in
interest and has no standing to seek a dismissal or conversion or abstention. See Matter
of Prop. Mgmt. & Investments, Inc., 17 B.R. 728, 730 (Bankr. M.D. Fla.), on reh’g sub nom.
Matter of Prop. Mgmt. & Inv., Inc., 19 B.R. 202 (Bankr. M.D. Fla. 1982). As the Court has
determined that the entry of an order for relief is warranted, the Court need not decide
the issue.



                                            2
    Case 18-14611    Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41          Desc Main
                                Document     Page 3 of 10


Superior Court, Sedona alleged that it is a member managed Massachusetts limited

liability company established on April 8, 2008, that Michael Robert O’Conner is its sole

managing member, and, that Sedona was a member of CODM.2                      Sedona sought

dissolution of CODM among other forms of relief.

        During the Superior Court litigation, the parties agreed to arbitrate their disputes

and proceeded to arbitration. Following the filing of a Motion to Confirm Arbitrator’s

Order, dated May 28, 2017, the Superior Court, on June 29, 2017, authorized the

appointment of a receiver,3 following litigation among Sedona, CODM, Michael R.

O’Connor, Lancaster, Rizzari and Eliza A. D’Amico.4 C. Peter R. Gossels, Esq. was

appointed as the Receiver on August 11, 2017. On November 20, 2017, the Superior Court

amended its order appointing the Receiver.           In both orders, the Superior Court

authorized and directed the Receiver “to collect, get in, and take charge of all of the estate,

property, monies, debts, and effects of every kind and nature of or belonging to CODM,

and to the same subject to further order of the court.” The Superior Court did not

authorize the Receiver to conduct the business of CODM.



2The Receiver attached a copy of the Verified Complaint filed by Sedona against CODM
and Robert and Susan Christmas in the Middlesex Superior Court to his Motion to
Dismiss.

3The Motion referenced “a long standing and extraordinarily contentious dispute,” and
a 10-day arbitration hearing. In the Superior Court action, Robert and Susan Christmas
and CODM as Plaintiffs-in Counterclaim named Michael R. O’Connor, Lancaster, Rizzari
and Elisa A. D’Amico as Defendants-in-Counterclaim.
4 It is unclear whether the actions commenced by Sedona and Lancaster were
consolidated.

                                              3
    Case 18-14611     Doc 49     Filed 03/19/19 Entered 03/19/19 15:09:41        Desc Main
                                  Document     Page 4 of 10


         The Receiver seeks to dismiss the involuntary petition commenced by Sedona

based upon several contentions: 1) the involuntary petition was filed by a single creditor

whose claim was less than the amount required under 11 U.S.C. § 303(b); 2) a bona fide

dispute as to the liability exists;” and 3) a Chapter 7 trustee is unnecessary “to preserve

the property of the estate or to prevent loss to the estate.” Thereafter, Lancaster and

Rizzari filed “Joinders,” and the Receiver moved to preclude their joinder in the

involuntary petition for the reasons set forth above.

         Lancaster, in its Reply to the Receiver’s Motion seeking denial of its request to join

the petition, represented that it was a single member company owned by Rizzari, and

that, although it was dissolved by the Secretary of State of the Commonwealth, the

provisions of Mass. Gen. Laws ch. 156(c), § 45(b) authorize it to wind up its affairs.5

Rizzari, in his Reply, stated:

         Rizzari maintains that he does have this claim of $2,000 against the Alleged
         Debtor. There has been no claims process undertaken by the Receiver, and
         as a result, the fact that no claim has been asserted is immaterial. Further,


5   Section 45(b) provides:

         Upon dissolution . . . a limited liability company may continue its existence
         but shall not carry on any business except as necessary to wind up its affairs
         or distribute its assets which may include, but shall not be limited to,
         prosecuting and defending suits, whether civil, criminal or administrative,
         gradually settling and closing the limited liability company’s business,
         disposing of and conveying the limited liability company’s property,
         discharging or making reasonable provision for the limited liability
         company’s liabilities and distributing to members any remaining assets of
         the limited liability company, without affecting the liability of members and
         managers and without imposing liability on a liquidating trustee.

Id.

                                               4
 Case 18-14611      Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41        Desc Main
                               Document     Page 5 of 10


      on information and belief, the Receiver does not have complete books and
      records of the Alleged Debtor from which to make inquiry, and has not
      made inquiry of Sedona as to its information about Rizzari’s claims.

      Sedona, in the involuntary petition, represented that the alleged debtor owes it

$5,000.00. In its Objection to the Receiver’s Motion to Dismiss, it stated that its claim

“constituted funds advanced to CODM . . . at the request of the receiver and accepted by

the receiver on those terms and conditions.” Sedona’s counsel did not specify what those

terms and conditions were. The Receiver submitted an Inventory that he filed with the

Superior Court. On Schedule A to that Inventory, he listed Sedona’s $5,000.00 as having

advanced him $5,000 on October 15, 2018. The Receiver’s Inventory, under the category

of liabilities from 6/29/17 to 2/25/19, listed six individual or entities with claims,

presumably against the receivership, totaling $62,654.49. The Receiver did not argue, in

his motions, or at the hearing, that there were more than 12 holders of claims against

CODM.

      Following the March 5, 2019 hearing, Lancaster submitted a Supplement to its

Joinder as a petitioning creditor.    The Supplement included a copy of a Verified

Complaint that Lancaster filed in March of 2012 in the Middlesex Superior Court against

CODM and Robert and Susan Christmas related to its services “for construction,

renovation, and property maintenance services for all their [sic] properties.” According

to Lancaster in its complaint, it was to be paid their [sic] actual cost of materials, plus

135% of their [sic] labor and costs.” It represented in the complaint that CODM owed it a

balance of $209,390.37 in connection with construction and maintenance work. Rizzari

as managing member of Lancaster, verified the complaint to which the affidavit of Elisa

                                            5
    Case 18-14611   Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41       Desc Main
                               Document     Page 6 of 10


A. D’Amico, an accountant employed by Lancaster as its office manager, also was

attached. D’Amico attested that there were no disputes as to the accuracy of invoices

submitted or work performed by Lancaster for which it billed CODM. The unpaid

invoices were attached to D’Amico’s affidavit. In addition to the complaint and Affidavit,

Lancaster also attached to its Supplement a Writ of Attachment against property located

at 411 Robinson Road, Boxboro, Massachusetts in the sum of $209,000.00. The Superior

Court issued the writ at least in part because the defendant [sic] did not appear and

defend.    The attached property, however, belongs to Robert and Susan Christmas

according to Sedona’s Verified Complaint filed in the Superior Court.

        During the course of the March 6, 2019 hearing, the Receiver stated that he was

“operating” CODM. He indicated that “we are operating and as you can see from my

financial statements we are not insolvent. We are, in fact, brimming with assets and with

. . . comparatively very few liabilities.” He added that he was pursuing claims against

Robert and Susan Christmas, who allegedly improperly withdrew monies from CODM.6

Neither the order appointing the Receiver nor the amended order dated November 20,

2017, authorized the Receiver to operate the business of CODM, although he was

authorized to engage an appraiser and an accountant, to pay real estate taxes, and to pay

the expenses of the receivership, such as insurance and professional fees, and to sell

inventoried assets to the highest bidder.


6 The Receiver has not filed a separate action against the Christmases, but rather has
filed a motion for summary judgment against them in the Superior Court, which the
petitioning creditors assert is a flawed procedure.

                                            6
  Case 18-14611      Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41         Desc Main
                                Document     Page 7 of 10


       In opposition to the Motion to Dismiss, Sedona through its counsel argued that the

steps taken by the Receiver to liquidate assets have been inadequate and that the Receiver

had not conducted a thorough examination of claims against CODM or an evaluation of

potentially avoidable transfers made by CODM to Robert and Susan Christmas.

III. ANALYSIS

       The number of petitioners necessary for the filing of an involuntary petition

depends on the number of creditors holding qualified claims against the debtor.

Moreover, the petitioning creditor or creditors must be a holder or holders of qualifying

claims. See 2 Joan N. Feeney, Michael G. Williamson, and Michel J. Stepan, Bankruptcy

Law Manual, § 14:9 (West 2018). Pursuant to 11 U.S.C. § 303(b)(2), “if there are fewer than

12 such holders, excluding any employee or insider of such person and any transferee of a

transfer that is voidable under section 544, 545, 547, 548, 549, or 724(a) of this title,” the

involuntary petition may be commenced by one or more of such holders that hold in the

aggregate at least $15,775 of such claims.” Thus, one qualifying petitioning creditor is

sufficient to file an involuntary bankruptcy petition if the debtor has fewer than 12

creditors holding claims that are not contingent as to liability or the subject of a bona fide

dispute. See Id.

       A determination of whether this Court should enter an order for relief hinges upon

the applicable burdens of proof between the petitioning creditors and the party seeking

dismissal.

       The debtor has the burden of raising the issue that the involuntary petition
       is not supported by the requisite number of creditors as an affirmative
       defense. However, a single petitioning creditor has the burden of showing

                                              7
 Case 18-14611       Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41         Desc Main
                                Document     Page 8 of 10


       that the debtor has fewer than 12 creditors and has the ultimate burden to
       demonstrate that they are qualified as petitioning creditors. If it is found
       that the debtor had more than 12 creditors and more than a single creditor
       was necessary to satisfy the number of petitioning creditors requirement,
       the court has the discretion to allow additional creditors to join in the
       involuntary petition if the single creditor filed the petition in good faith and
       without knowledge as to the total number of creditors. The requirement of
       the number of creditors necessary for the filing of an involuntary petition is
       not jurisdictional in nature and can be waived by the debtor as there is
       nothing in Code § 303(b) which implicates bankruptcy jurisdiction.

Id. (footnotes omitted).

       As noted above, the Receiver did not contest that CODM has fewer than 12

creditors. Nevertheless, Sedona is a member of CODM and, thus, is an “insider” of

CODM. Moreover, it did not assert a claim in excess of $15,775. According to the court

in In re Longview Aluminum, L.L.C., 657 F.3d 507 (7th Cir. 2011),

       It is well established that the definition of insider is not an exhaustive list;
       the definition has been expanded by bankruptcy courts to include positions
       analogous to those enumerated, including in the LLC context. See In re
       Krehl, 86 F.3d at 741; In re Barman, 237 B.R. 342, 348–49 (Bankr. E.D. Mich.
       1999) (“[The LLC] is also within the statutory definition of an ‘insider’ of
       [the LLC member] because [the LLC member] is one of its three members,
       and thus holds a position that is analogous to that of a ‘director, officer or
       person in control’ of [the LLC].”); In re Pearson, No. 1:10–bk–00946MDF,
       2010 WL 3956762, at *3 (Bankr. M.D. Pa. 2010) (“In Pennsylvania, members
       of limited liability companies are individuals with an ownership interest in
       the LLC and a right to participate in the management of the business. . . .
       Since [the LLC member] is a member of the LLC, [the LLC] is an ‘insider’ of
       [the LLC member].”); In re Die Fliedermaus LLC, 323 B.R. 101, 111 (Bankr.
       S.D.N.Y. 2005) (“[T]he [New York Limited Liability Company Law]
       presumptively puts members in control of the LLC, and as such they are in
       a position to exert influence over the LLC. This sufficiently places them
       within the parameters of the Bankruptcy Code's definition of insider.”).
       When the position held by the alleged insider is not enumerated in the
       statute, the relevant inquiry for the court is to consider whether the
       relationship at issue is similar to or has characteristics of any of the defined
       relationships.


                                              8
  Case 18-14611      Doc 49    Filed 03/19/19 Entered 03/19/19 15:09:41        Desc Main
                                Document     Page 9 of 10


In re Longview Aluminum, L.L.C., 657 F.3d at 509–10. While Sedona may have claims

against CODM and Robert and Susan Christmas, the $5,000 obligation it referenced in

the involuntary petition was advanced to the Receiver, not the alleged debtor CODM,

and the amount of its asserted claim is insufficient for the commencement of an

involuntary without the joinder of other holders of claims.

       The Receiver disputed Lancaster’s status as the holder of a claim because it had

been dissolved. Lancaster sufficiently rebutted the Receiver’s argument with reference

to Mass. Gen. Laws ch. 156(c), § 45(b). The Receiver did not argue that Lancaster was

ineligible to join the petition as the holder of a disputed or contingent claim.

       Accordingly, the Court concludes that the Receiver failed in his burden, and

Lancaster is the holder of a claim that is not contingent as to liability and not subject to

bona fide dispute. The amount of the claim exceeds $15,775, and the judicial lien it holds

by virtue of the Writ of Attachment is not against property of CODM but against Robert

and Susan Christmas.       Thus, Lancaster, as a petitioning creditor, has satisfied the

requirements of 11 U.S.C. § 303(b)(2).

       The Court observes that Rizzari failed to submit any evidence as to the basis of his

status as the holder of claim in the amount of $2,000, but the Receiver did not produce

any evidence or even a sufficient argument that he is not the holder of a claim. Sedona’s

insider status and claim against the receivership need not preclude the entry or the order

for relief in view of Lancaster’s joinder in the petition.

       Although the Receiver in his motion does not refer to abstention principles under

11 U.S.C. § 305(a) or 28 U.S.C. § 1334(c), he argues that the interests of creditors will be

                                              9
 Case 18-14611      Doc 49      Filed 03/19/19 Entered 03/19/19 15:09:41      Desc Main
                                 Document     Page 10 of 10


best served by dismissal of the involuntary petition. This essentially is an abstention

argument. The receivership has been characterized by delay since the appointment of

the Receiver in August of 2017. Moreover, the Receiver has not filed a complaint to avoid

fraudulent transfers under Mass. Gen. Laws ch. 109A, 5 and 6 against the Christmases

despite requests to do so by creditors. According to the petitioning creditors, his inaction

was prejudicial to creditors.

III. CONCLUSION

       The Court concludes that the entry of the order for relief and the appointment of

a Chapter 7 trustee will best serve the interests of creditors. Accordingly, the Court shall

enter an order denying the Receiver’s Motion to Dismiss, as well as his motions seeking

denial of the joinder by Rizzari and Lancaster. The Court overrules the objections to

joinder filed by Robert and Susan Christmas as they failed to appear at the March 5, 2019

hearing.

                                                 By the Court,




                                                 Joan N. Feeney
                                                 United States Bankruptcy Judge
Dated: March 19, 2019




                                            10
